UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTI-[ERN DIVISION
Margaret Cone,
Plaintiff,
Civil Case No. 16-11306
v.
Mark Tessler, et al. , Sean F. Cox
United States District Court Judge
Defendants.

/
ORDER ADOPTING REPORT AND RECOMMENDATION
On February 15, 2019, Magistrate Judge Stephanie Dawkins Davis issued a Report and
Recornmendation Wherein she recommends that the Court DENY Plaintiff’ s Motion for
Sanctions.
The time permitted for the parties to file objections to that Report and Recommendation
has passed and no objections were iiIed.
Moreover, the Court concurs With the analysis and conclusion in the R&R.
Accordingly, the Coult hereby ADOPTS the February 15, 2019 Report and
Recornmendation and ORDERS that Plaintiff’s Motion for Sanctions is DENIED.
IT IS SO ORDERED.
s/Sean F. Cox
Sean F. Cox

United States District Judge

Dated: March 11, 2019

